Citation Nr: 1341116	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot disability, to include degenerative joint disease (DJD), residuals of a bunionectomy, and myotic and ingrown toenails.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, declined to reopen a previously denied claim of entitlement to service connection for a right foot disability.  

In December 2012, the Veteran and his son testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.  

In March 2013, the Board reopened the previously denied claim of entitlement to service connection for a right foot disability and remanded the underlying service connection claim for additional development.  The case has been returned to the Board for appellate review.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran is of advanced age and that his claim was previously remanded for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

This appeal arises out of the Veteran's contention that his current right foot disability is related to an in-service injury.  See, e.g., Board Hearing Tr. at 4.  

In March 2013, the Board remanded the claim, in part, to obtain outstanding VA treatment records, including records dated prior to January 2002.  The AOJ obtained treatment records from the Birmingham VA Medical Center (VAMC) dated from August 1999 to November 2001; however, a review of those records shows that the Veteran received VA treatment prior to August 1999, and the record is unclear as to whether any efforts were made to obtain these records.  Specifically, an August 2000 VA ambulatory care telephone record notes that the Veteran had not been seen in primary care since March 1999, suggesting that he had sought treatment from the Birmingham VAMC in March 1999 and perhaps earlier.  Records dated prior to August 1999 are not associated with the claims file and because copies of the request for VA treatment records and response from the Birmingham VAMC are not of record, it is unclear whether the treatment records dated prior to August 1999 were requested and unavailable, or simply never were requested.  Because it is unclear whether the Board's remand instructions were adequately addressed, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from the Birmingham VAMC dated prior to August 1999.  This should include an attempt to retrieve any retired and/or archived medical records.  All requests and responses must be clearly documented in the Veteran's electronic folder and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, and after undertaking any additional development deemed necessary (to include obtaining a supplemental opinion from the August 2013 AMC Medical Officer), readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


